                                 Fidelity National Law Group
                                         711 3rd Avenue, 8th Floor
                                        New York, New York 10117
Joyce A. Davis, Esq.
Vice President, Senior Litigation Counsel
Telephone: (646) 432-8590
Facsimile: (212) 594-8378
E-mail: joyce.davis@fnf.com
                                                 May 10, 2021
VIA ECF and EMAIL
Honorable Steven L. Tiscione
United States Magistrate Judge
United States District Court
Eastern District of New York
100 Federal Plaza, Courtroom 910
Central Islip, NY 11722-9014

         Re:       Edward Murphy v. Commonwealth Land Title Insurance Company,
                   et al., 2:20-cv-02793-GRB-ST

Dear Judge Tiscione:

        I am an attorney with Fidelity National Law Group, counsel for defendants Commonwealth
Land Title Insurance Company (“Commonwealth”) and Fidelity National Financial, Inc. (“FNF”)
in the above-entitled matter. This letter motion is respectfully written to seek (1) an order of
protection with respect to certain Phase 1 discovery demands propounded by plaintiff Edward
Murphy (“Murphy”) which seek irrelevant and proprietary information and (2) an order
compelling Murphy to produce the Phase 1 discovery requested by Defendants pertaining to
Murphy’s allegation that, as a result of Defendants’ conduct, he incurred actual and consequential
damages.
                                            INTRODUCTION
        This matter arises from a policy of title insurance issued by Commonwealth to Murphy in
connection with his purchase of property located at 1492 Millstone Road, Sag Harbor, New York
(the “Property”) and his subsequent default in repaying a purchase money mortgage encumbering
that Property (the “Mortgage”). Murphy essentially alleges that Commonwealth and its parent
corporation FNF, an independent holding company, are somehow liable for Murphy’s
dispossession from the Property after it was sold in foreclosure to the Mortgage lender (the
“Lender”) and then sold by that Lender to non-party Paul Luciano (“Luciano”), a bona fide
purchaser.
                                       FACTUAL BACKGROUND
The Foreclosure Action and Property Sale
        In May 2007, upon Murphy’s default of the Mortgage, the Lender commenced a
foreclosure action (the “Foreclosure Action”) and, on July 30, 2008, a Judgment of Foreclosure
and Sale (“JFS”) entered. Three months later, on November 12, 2008, the Property was sold at
foreclosure sale to the Lender for $1,535,093.76, which exceeded the Mortgage balance
($1,434,219.05 as of January 1, 2008, according to the JFS) and on October 13, 2009 the Lender
sold the Property to Luciano. In connection with Luciano’s Property purchase, non-party Fidelity
          National Title Insurance Company (“FNTIC”), also an independent subsidiary of FNF, issued
          Luciano a policy of title insurance. In 2010, Murphy joined Luciano as a defendant to the
          Foreclosure Action and Luciano filed a claim with FNTIC for coverage, which was afforded. After
          joining Luciano as a party, Murphy filed a motion to vacate the JFS, claiming the foreclosure
          complaint was improperly served on him. Although the Foreclosure Action court denied Murphy’s
          motion, by decision dated April 29, 2015 the decision was reversed on appeal and the JFS was
          vacated.
          The 2016 Action
                  On July 7, 2016, Murphy filed an action against the Lender and Luciano seeking inter alia,
          damages for wrongful foreclosure and an order vacating Luciano’s Property deed (the “2016
          Action”). On July 18, 2016, Luciano submitted a claim with non-party FNTIC in connection with
          Murphy’s 2016 Action and, on July 29, 2016, coverage was afforded to him. Two months later,
          on September 6, 2016, Murphy submitted a claim to Commonwealth for coverage in connection
          with his 2016 Action, which was denied pursuant to numerous policy exclusions. The 2016 Action
          court ultimately dismissed Murphy’s claims against Luciano, holding that Luciano was a bona fide
          purchaser, and dismissed most of Murphy’s claims, including the wrongful foreclosure claim,
          against the Lender. Murphy appealed that decision and thereafter, on May 5, 2020, the parties to
          the 2016 Action entered into a settlement agreement (the “Settlement Agreement”) pursuant to
          which Murphy claims to have received a settlement payment in the amount of $577,963.71 plus
          the amounts he expended in costs and attorney’s fees for the 2016 Action.
          Commencement of the Current Action and Defendants’ Motion to Dismiss
                  On May 27, 2020, Murphy commenced this action. The Complaint initially stated claims
          for a declaration of coverage; breach of contract; breach of the covenant of good faith and fair
          dealing; violations of New York General Business Law (“GBL”) § 349 and breach of fiduciary
          duty. Defendants filed a motion to dismiss the Complaint, which was granted, in part. By oral
          decision rendered July 28, 2020, this Court dismissed Murphy’s contract related claims, expressly
          holding that, pursuant to three unambiguous policy exclusions. This left two remaining claims –
          the breach of fiduciary duty claim (against Commonwealth only) and the GBL § 349 claim (against
          both Defendants.) In support of these remaining claims (both of which we intend to prove are
          procedurally time barred and substantively baseless), the Complaint alleges “upon information and
          belief” that Commonwealth and FNTIC are “divisions” of their parent company FNF and that FNF
          had a “conflict of interest” pursuant to which, to reap some financial benefit, FNF directed
          Commonwealth to deny Murphy’s 2016 Action claim and directed FNTIC to accept Luciano’s
          2016 Action claim.
                                                LEGAL ARGUMENT
           1. Murphy Should be Precluded from Demanding Luciano’s Pre-2016 Claim File.
                  Although FNTIC is not a party to this action, FNF has the ability to obtain, and has
          therefore agreed to produce, the non-privileged portions of Luciano’s 2016 Action claim file from
          the inception of that claim through the date of FNTIC’s coverage determination. But Murphy is
          also seeking Luciano’s Foreclosure Action claim file, which predates by seven years Murphy’s
          2016 Action coverage claim and the 2016 coverage determinations upon which Murphy’s
          remaining claims in this case are premised. Murphy’s counsel claims to need Luciano’s
          Foreclosure Action claim file to establish that, in connection with the
          Foreclosure Action, FNF via FNTIC “actively stood in [Murphy’s] way defending an opponent,”
          and to assess the propriety of FNTIC’s decision to cover Luciano’s Foreclosure Action claim vis-
          à-vis the propriety of Commonwealth’s decision to deny Murphy’s 2016 claim. In other words,


The Law Division of Alamo Title Insurance Co, Chicago Title Insurance Co., Commonwealth Land Title Insurance Company and Fidelity National Insurance Co.
          Murphy is now alleging, in contravention of his Complaint allegations and despite the fact that he
          did not file a claim in connection with the Foreclosure Action, that FNF via FNTIC engaged in a
          conflict of interest by affording Luciano Foreclosure Action coverage, simply because Murphy
          was insured by an FNF subsidiary at the time that coverage was requested. Murphy is further
          alleging, for the first time, that the propriety of FNTIC’s Foreclosure Action coverage claim
          determination is somehow relevant to a determination of the propriety of Commonwealth’s 2016
          declination of coverage for the 2016 Action, a different lawsuit. Putting aside the nonsensical
          nature of these arguments, the fact that FNTIC afforded coverage to Luciano in connection with
          the Foreclosure Action is undisputed. Further, Murphy can no longer seek discovery for purposes
          of disputing the propriety of Commonwealth’s 2016 determination because this Court has already
          found that coverage determination to be appropriate, and that finding is the law of this case. For
          each of these reasons, Luciano’s Foreclosure Action claim file has no relevance to the remaining
          claims in this case, and its’ production could only serve the purpose of providing Murphy with
          sensitive information about his adversary’s Foreclosure Action strategy and defenses. Defendants
          therefore respectfully submit that Murphy’s demand for Luciano’s Foreclosure Action claim file
          should be precluded.
          2. Murphy Should be Precluded from Demanding “Conflict of Interest” Guidelines.
                   Murphy is requesting Defendants’ guidelines addressing how they handle “conflicts of
          interest” between policyholders. But what constitutes a “conflict of interest” is an issue of law for
          this Court and Murphy’s request wrongfully characterizes Defendants’ actions as such. Further,
          FNF is merely a holding company and would have no guidelines, and Commonwealth’s claim
          handling guidelines, which contain sensitive and proprietary information, would have no relevance
          unless the claim files disclose evidence supporting Murphy’s claims of conflict, particularly since
          this Court has already held that Commonwealth’s denial of Murphy’s coverage claim was
          appropriate. Defendants therefore respectfully submit that Murphy’s demand for production of
          “conflict of interest” guidelines should be precluded.
          3. Murphy Should be Compelled to Produce Discovery Relating to his Claim of Damages.
                   Despite the fact that (1) the JFS, foreclosure sale and subsequent sale to Luciano pursuant
          to which Murphy was dispossessed from the Property took place years before Murphy submitted
          his claim to Commonwealth; (2) Murphy litigated his 2016 Action claims against the Lender and
          Luciano with able counsel (in fact, the same counsel represents Murphy in this action), which is
          exactly what would have happened if Commonwealth had afforded Murphy coverage; (3)
          Murphy’s mortgage balance in the amount of $1,434,219.05 was fully paid off by the foreclosure
          sale to the Lender; (4) Murphy received a significant settlement payment from the Lender in the
          context of the 2016 Action settlement; and (4) it is law of the case that Murphy was not entitled to
          coverage, Murphy alleges in the Complaint that somehow Defendants’ actions caused him actual
          and consequential damages in the amount of at least $1,687,425.89, and has augmented his claim
          of damages in his Initial Disclosures to $3,625,389.00. But this damage claim directly contradicts
          the aforesaid facts which indicate that Murphy in fact suffered no damages whatsoever as a result
          of Defendants’ alleged conduct. Defendants Phase 1 demands seek documents relevant to this
          critical damage claim issue, including documents and communications concerning (1) the 2016
          Action Settlement, including the Settlement Agreement, drafts of that Agreement and documents
          concerning, itemizing or calculating Murphy’s damage claims in that action; (2) monies paid to
          Murphy in connection with the Foreclosure Action; (3) payments made by Murphy to the Lender
          from the inception of the Foreclosure Action; (4) supporting and/or calculating Murphy’s claim
          that he incurred actual and consequential damages as a result of Defendants’ alleged conduct.


The Law Division of Alamo Title Insurance Co, Chicago Title Insurance Co., Commonwealth Land Title Insurance Company and Fidelity National Insurance Co.
          These Phase 1 requests are certainly relevant to this action and the upcoming mediation. But, with
          the exception of the 2016 Action Stipulation of Settlement 1, Murphy has refused to produce them.
                                                        CONCLUSION
                  For the foregoing reasons, Defendants respectfully request that a protective order issue
          precluding production of Luciano’s pre-2016 Action Claim file and Defendants’ purported
          “conflict of interest” guidelines, and an Order compelling Murphy to produce all documents within
          his possession or control that are responsive to Defendants’ Phase 1 requests.

                                                                                    Respectfully submitted,

                                                                                    FIDELITY NATIONAL LAW GROUP



                                                                                    By: _/s/ Joyce A. Davis________________
                                                                                           Joyce A. Davis (JD-3627)




          1
            Indeed, Murphy will not even produce communications relating to the settlement or drafts of the Settlement
          Agreement, arguing they are “inadmissible.” But Fed.R.Evid.408 by its terms only applies to preclude the
          admissibility of settlement evidence offered “on behalf of a party” to the subject litigation. Defendants were not parties
          to the 2016 Action. Further, Rule 408 applies only to issues of admissibility; it does not apply to requests for discovery.
          Small v. Nobel Biocare USA, LLC (S.D.N.Y 2011) See also Levick v. Maimonides Medical Center, 20ll WL 1673782
          (E.D.N.Y. 2011).


The Law Division of Alamo Title Insurance Co, Chicago Title Insurance Co., Commonwealth Land Title Insurance Company and Fidelity National Insurance Co.
                             CERTIFICATE OF CONFERENCE
                              (As to Phase 1 Discovery Disputes)

       I am an attorney with Fidelity National Law Group, counsel for defendants. I hereby certify

that I conferred in good faith with plaintiff’s counsel Colin Hagan with respect to the discovery

disputes at issue in this letter motion, but was unable to resolve them. I made reasonable efforts

to resolve the disputes, including a telephone conference with Mr. Hagan on April 26, 2020; a

letter to Mr. Hagan on May 5, 2020, an email to Mr. Hagan on May 7, 2020, and a telephone

conference with Mr. Hagan on May 10, 2020. Notwithstanding these efforts, Mr. Hagan insists

upon defendants’ production of the documents for which defendants’ now seek a protective order,

and has advised that plaintiff will not produce the documents for which defendants’ now seek an

order compelling production.




_/s/ Joyce A. Davis_________________3627)
